Case 1:16-cr-10320-GAO Document 671 Filed 09/13/19 Page 1 of 6

AO 245B (Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:

Attachment (Page 1) — Statement of Reasons

JEFFREY MICHAEL CARLO

CASE NUMBER: 1:16-CR-10320-009-GAO
DISTRICT:

1.

Il.

II.

Massachusetts

STATEMENT OF REASONS
(Not for Public Disclosure)

Sections I, II, III, IV, and VII of the Statement of Reasons form must be completed in all felony and Class A misdemeanor cases.

COURT FINDINGS ON PRESENTENCE INVESTIGATION REPORT

A O
B. @

co

The court adopts the presentence investigation report without change.

The court adopts the presentence investigation report with the following changes. (Use Section VIU if necessary)
(Check all that apply and specify court determination, findings, or comments, referencing paragraph numbers in the presentence report.)

© Chapter Two of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
summarize the changes, including changes to base offense level, ar specific offense characteristics)

Wi ‘Chapter Three of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
summarize the changes, including changes to victim-related adjustments, role in the offense, obstruction of justice, multiple counts, or
acceptance of responsibility) .

The court applied a four-level reduction per USSG Sec. 3B1.2(a)

© Chapter Four of the United States Sentencing Commission Guidelines Manual determinations by court: (briefly
summarize the changes, including changes to criminal history category or scores, career offender status, or criminal livelihood determinations)

O Additional Comments or Findings: (include comments or factual findings concerning any information in the presentence report,
including information that the Federal Bureau of Prisons may rely on when it makes inmate classification, designation, or programming /
decisions; any other rulings on disputed portions of the presentence investigation report; identification of those portions of the report in dispute
but for which a court determination is unnecessary because the matter will not affect sentencing or the court will not consider it) .

The record establishes no need for a presentence investigation report pursuant to Fed.R.Crim.P. 32.
Applicable Sentencing Guideline: (ifmore than one guideline applies, list the guideline producing the highest offense level)

COURT FINDING ON MANDATORY MINIMUM SENTENCE (Check all that apply)

A. O
B. O
Cc oO

One or more counts of conviction carry a mandatory minimum term of imprisonment and the sentence imposed is at or
above the applicable mandatory minimum term.

One or more counts of conviction carry a mandatory minimum term of imprisonment, but the sentence imposed is below
a mandatory minimum term because the court has determined that the mandatory minimum term does not apply based on:

1 findings of fact in this case: (Specify)

QO substantial assistance (18 U.S.C. § 3553(e))
CO sthe statutory safety valve (18 U.S.C. § 3553(f)

No count of conviction carries a mandatory minimum sentence,

COURT DETERMINATION OF GUIDELINE RANGE: (BEFORE DEPARTURES OR VARIANCES)

Total Offense Level: 19

Criminal History Category: |

Guideline Range: (after application of §5G1.1 and §5G1.2) 30 to 37 months

Supervised Release Range: 1 to 3 years
Fine Range: $ 10,000.00 to $ 1,000,000.00

 

 

¥i Fine waived or below the guideline range because of inability to pay.
Case 1:16-cr-10320-GAO Document 671 Filed 09/13/19 Page 2 of 6

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Attachment (Page 2) — Statement of Reasons

DEFENDANT: JEFFREY MICHAEL CARLO
CASE NUMBER:1:16-CR-10320-009-GAO

Not for Public Disclosure

 

DISTRICT: Massachusetts
STATEMENT OF REASONS
IV. GUIDELINE SENTENCING DETERMINATION (Check ail that apply)
A. (1 The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range
does not exceed 24 months.
B. O The sentence is within the guideline range and the difference between the maximum and minimum of the guideline range
exceeds 24 months, and the specific sentence is imposed for these reasons: (Use Section VIII if necessary)
C. O _ The court departs from the guideline range for one or more reasons provided in the Guidelines Manual.

(Also complete Section V.)

D. @ The court imposed a sentence otherwise outside the sentencing guideline system (i.e., a variance). (Also complete Section V1)

V. DEPARTURES PURSUANT TO THE GUIDELINES MANUAL (ffapplicabie)

A. The sentence imposed departs: (Check only one)
O above the guideline range

QO below the guideline range

1. Plea Agreement
O_sbinding plea agreement for departure accepted by the court
CO _sptlea agreement for departure, which the court finds to be reasonable

oO
2. Motion Not Addressed in a Plea Agreement
Os government motion for departure
O = defense motion for departure to which the government did not object
© defense motion for departure to which the government objected
D joint motion by both parties
3. Other

O Other than a plea agreement or motion by the parties for departure
C. Reasons for departure: (Check all that apply)

O 4A1.3 Criminal History Inadequacy O 5K2.1 Death QO 5K2.12
O 5H1.) Age O 5K2.2 Physical Injury O 5K2.13
CO 5H1.2 Education and Vocational Skills OO 5K2.3 Extreme Psychological Injury O8 9 5K2.14
C 5H1.3\ Mental and Emotional Condition O 5K2.4 Abduction or Unlawful Ol 5K2.16
Restraint
O 5H1.4_ Physical Condition O 5K2.5 Property Damage or Loss QO 5K2.17
QO 5HI1.5 Employment Record O 5K2.6 Weapon O 5K2.18
O 5H1.6 Family Ties and Responsibilities O SK2.7 Disruption of Government O 5K2.20
. Function
OO 5HI1.11 Military Service O 5K2.8 Extreme Conduct O 5K2.21
O 5H1.11 Charitable Service/Good Works © 5K2.9 Criminal Purpose O 5K2.22
O 5K1.1 Substantial Assistance O 5K2.10 Victim’s Conduct O 5K2.23
O 5K2.0 Aggravating/Mitigating O 5K2.11 Lesser Harm O 5K2.24
Circumstances
O 5K3.1
Oo

Departure Provisions” following the Index in the Guidelines Manual.) (Please specify)

D. State the basis for the departure. (Use Section Vill if necessary)

Motion for departure before the court pursuant to: (Check ail that apply and specify reason(s) in sections C and D)

plea agreement that states that the government will not oppose a defense departure motion.

Coercion and Duress
Diminished Capacity

Public Welfare

Voluntary Disclosure of
Offense

High-Capacity, Semiautomatic
Weapon

Violent Street Gang

Aberrant Behavior

Dismissed and Uncharged
Conduct ,
Sex Offender Characteristics
Discharged Terms of
Imprisonment

Unauthorized Insignia

Early Disposition Program
(EDP)

Other Guideline Reason(s) for Departure, to include departures pursuant to the commentary in the Guidelines Manual: (see “List of
Case 1:16-cr-10320-GAO Document 671 Filed 09/13/19 Page 3 of 6

AO 245B (Rev, 02/18) Judgment in a Criminal Case Not for Public Disclosure
Attachment (Page 3) — Statement of Reasons : .

DEFENDANT: JEFFREY MICHAEL CARLO
CASE NUMBER: 1:16-CR-10320-009-GAO
DISTRICT: Massachusetts

STATEMENT OF REASONS

VI. COURT DETERMINATION FOR A VARIANCE (if applicable)
A. The sentence imposed is: (Check only one)
QO above the guideline range
below the guideline range

B. Motion for a variance before the court pursuant to: (Check all that apply and specify reason(s) in sections C and D)

1. Plea Agreement

0 __sbinding plea agreement for a variance accepted by the court

O plea agreement for a variance, which the court finds to be reasonable

C plea agreement that states that the government will not oppose a defense motion for a variance
2. Motion Not Addressed in a Plea Agreement

Ys government motion for a variance

C = defense motion for a variance to which the government did not object

0 defense motion for a variance to which the government objected

O joint motion by both parties
3. Other

O = Other than a plea agreement or motion by the parties for a variance

C. 18 U.S.C. § 3553(a) and other reason(s) for a variance (Check all that apply)
CO The nature and circumstances of the offense pursuant to 18 U.S.C. § 3553(a)(1)
O Mens Rea O Extreme Conduct O_Dismissed/Uncharged Conduct
O Role in the Offense O ‘Victim Impact
© General Aggravating or Mitigating Factors (Specify)

 

C1 The history and characteristics of the defendant pursuant to 18 U.S.C. § 3553(a)(1)

O Aberrant Behavior CD sLack of Youthful Guidance

O Age C= Mental and Emotional Condition

O Charitable Service/Good O Military Service
Works

O Community Ties QO Non-Violent Offender

O Diminished Capacity O Physical Condition

O Drugor Alcohol Dependence O  Pre-sentence Rehabilitation

O Employment Record OO Remorse/Lack of Remorse

Ol Family Ties and O = Other: (Specify)
Responsibilities

O Issues with Criminal History: (Specify)

 

To reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment for the offense
(18 U.S.C. § 3553(a)(2)(A))

To afford adequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))

To protect the public from further crimes of the defendant (18 U.S.C. § 3553(a)(2X(C))

To provide the defendant with needed educational or vocational training (18 U.S.C. § 3553(a}(2)(D))

To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D))

To provide the defendant with other correctional treatment in the most effective manner (18 U.S.C. § 3553(a}(2)(D))
To avoid unwarranted sentencing disparities among defendants (18 U.S.C. § 3553(a)(6)) (Specify in section D)

To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))

Acceptance of Responsibility Conduct Pre-trial/On Bond © Cooperation Without Government Motion for
Early Plea Agreement O_ Global Plea Agreement Departure

Time Served (not counted in sentence) C1 Waiver of Indictment O Waiver of Appeal

Policy Disagreement with the Guidelines (Kimbrough v. U.S., 552 U.S. 85 (2007): (Specify)

 

0 OOO0ODORROOOS A

Other: (Specify)

 

D. State the basis for a variance, (Use Section VIII if necessary)
The sentence was imposed for the reasons stated on the record in open court, a transcript of which statement is
attached hereto and incorporated herein.
Case 1:16-cr-10320-GAO Document 671 Filed 09/13/19 Page 4 of 6

AO 245B (Rev. 02/18) Judgment in a Criminal Case Not for Public Disclosure
Attachment (Page 4) — Statement of Reasons

DEFENDANT: JEFFREY MICHAEL CARLO
CASE NUMBER: 4:46-CR-10320-009-GAO
DISTRICT: Massachusetts

STATEMENT OF REASONS

VII. COURT DETERMINATIONS OF RESTITUTION

A. @ Restitution Not Applicable.
B. Total Amount of Restitution: $
C. Restitution not ordered: (Check only one)

1. © For offenses for which restitution is otherwise mandatory under 18 U.S.C. § 36634, restitution is not ordered because
the number of identifiable victims is so large as to make restitution impracticable under 18 U.S.C. § 3663A(c)(3 (A).

2. © Foroffenses for which restitution is otherwise mandatory under 18 U.S.C. § 3663A, restitution is not ordered because
determining complex issues of fact and relating them to the cause or amount of the victims’ losses would complicate
or prolong the sentencing process to a degree that the need to provide restitution to any victim would be outweighed
by the burden on the sentencing process under 18 U.S.C. § 3663A(c}(3)(B). :

3. © Forother offenses for which restitution is authorized under 18 U.S.C. § 3663 and/or required by the sentencing
guidelines, restitution is not ordered because the complication and prolongation of the sentencing process resulting
from the fashioning of a restitution order outweigh the need to provide restitution to any victims under 18 U.S.C. §
3663(a)(1)(B)(ii).

4. © Foroffenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or.
3663A, restitution is not ordered because the victim(s)'(s) losses were not ascertainable (18 U.S.C. § 3664(d)}(5))

5. © Foroffenses for which restitution is otherwise mandatory under 18 U.S.C. §§ 1593, 2248, 2259, 2264, 2327 or
3663A, restitution is not ordered because the victim(s) elected to not participate in any phase of determining the
restitution order (18 U.S.C. § 3664(g)(1)).

6. © Restitution is not ordered for other reasons. (Explain)

 

D. CsPartial restitution is ordered for these reasons (18 U.S.C. § 3553(c)):

VIII. ADDITIONAL BASIS FOR THE SENTENCE IN THIS CASE (if applicable)

Defendant’s Soc. Sec. No.: XXX-XX-XXXX Date of Imposition of Judgment
09/12/2019

Defendant’s Date of Birth: 1988 Vi y, a yy 5p
Boston, MA 02119 ¢

Defendant’s Residence Address: Signatdre of Judge
George A. O'Toole, Jr U.S.D.J.

 

 

 

 

Defendant’s Mailing Address: Same as Above Name and Title of Jud / /,
Date Signed Uf)
ate Signe 7 L F

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 1:16-cr-10320-GAO Document 671 Filed 09/13/19 Page 5 of 6

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA,

Plaintiff, Criminal Action .
No. 16-CR-10320-GA0-9
Vv.
September 12, 2019
JEFFREY CARLO, :

Defendant.

 

TRANSCRIPT OF STATEMENT OF REASONS
BY THE HONORABLE GEORGE A. O'TOOLE
UNITED STATES DISTRICT COURT
JOHN J. MOAKLEY U.S. COURTHOUSE
1 COURTHOUSE WAY

BOSTON, Massachusetts 02210

KATHLEEN I. SILVA, RPR, CRR
Official Court Reporter
John J. Moakley U.S. Courthouse
1 Courthouse Way, Room 7209
Boston, Massachusetts 02210
kathysilva@verizon.net

Mechanical Steno - Computer-Aided Transcript

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:16-cr-10320-GAO Document 671 Filed 09/13/19 Page 6 of 6

 

 

THE COURT: Well, I think the defense
recommendation of probation is appropriate, particularly in
Light of judgments I've previously made with respect to other ©
defendants.

This is a first offense. The offense conduct at
issue here is, as Mr. Grimaldi has pointed out, quite limited.
The fortuity that the amount of drugs found under the
circumstance I think makes that metric almost -- well, it
distorts the assessment of the culpability, I think. It
attributes too much to math.

So I think a period of probation with an order

of, among other things, community service is appropriate.

 

 
